Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
Please CANCEL claim 19.
Please AMEND claims 8, 13, 22 without prejudice or disclaimer.  
Please AMEND claims 8, 13, 22 as follow:

8. (Currently Amended) A system comprising: 
at least one processor; and 
a memory storing instructions that, when executed by the at least one processor, cause the system to perform: 
obtaining user preferences for an inter-personal communication for an initiator and a recipient through a user preferences interface, wherein the user preferences comprise rules defining a mode of inter-personal communication for the initiator and the recipient; 
receiving an environmental context for the initiator and the recipient based on a first collecting agent, wherein the environmental context 3 78190985.1Application No. 15/031,006Docket No. 109079-679774 Response to Non-Final Office Actionincludes modes of inter-personal communication available to the recipient and the initiator; 

determining the mode of the inter-personal communication in real-time between the initiator and the recipient based on the network characteristics and a correlation of the user preferences and the environmental context, wherein the mode of the inter-personal communication is available to the initiator and the recipient; 
performing an analysis of content from a real time stream of the inter- personal communication;  
re-determining the mode of the inter-personal communication based on the results of the analysis; and 
modifying the mode of the inter-personal communication in real-time if the mode becomes undesirable to at least one of the initiator or the recipient during the inter-personal communication.  

13. (Currently Amended) A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising: 
obtaining user preferences for an inter-personal communication for an initiator and a recipient through a user preferences interface, wherein the user preferences comprise rules defining a mode of inter-personal communication for the initiator and the recipient; 

receiving network and characteristics based on a second collecting agent, wherein the network characteristics include at least cost; 
determining the mode of the inter-personal communication in real-time between the initiator and the recipient based on the network characteristics and a correlation of the user preferences and the environmental context, wherein the mode of the inter-personal communication is available to the initiator and the recipient; 
performing an analysis of content from a real time stream of the inter-personal communication; and re-determining the mode of the inter-personal communication based on the results of the analysis; and 
 modifying the mode of the inter-personal communication in real-time if the mode becomes undesirable to at least one of the initiator or the recipient during the inter-personal communication. 

19.  (Cancelled)
22. (Currently Amended) The computer-implemented method of claim 1, wherein the modifying comprises switching from an audio based mode associated with a WiFi network to a video based mode associated with video conferencing.



Reason for Allowance

The following is an examiner’s statement of reasons for allowance: the prior arts of record fail to disclose or suggest system and method performing an analysis of content from a real-time stream and based on the results, redetermining a mode of inter-personal communication, and modifying the mode in real-time if the mode becomes undesirable to at least the initiator or the recipient during the inter-personal communication in combination with other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-5, 8-11, 13-18, 21-22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996.  The examiner can normally be reached on IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BARBARA B Anyan/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
September 10, 2021